Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the mandrel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mailand (U.S. 10,267,099B2).
Regarding claim 1, Mailand discloses an assembly that protects a downhole tool (80, fig. 2 and refer to abstract) from degradation due to erosional or corrosive fluids (see fig. 2-3 and refer to abstract), the assembly comprising: a barrier sleeve (51, 54, fig. 1-3) having a first end, a second end, an outer surface, and an inner surface forming a passageway (see fig. 1); and a support device (100) movably disposed in the barrier sleeve (see fig. 2-3); wherein the barrier sleeve (51, 54) is disposed between the downhole tool (80) and the erosional or corrosive fluids (see fig. 1-3 and refer to col. 1 lines 41-53); wherein in a first position, the support device (100) releasably engages the barrier sleeve (see fig. see fig. 2-).  
Regarding claim 2, Mailand discloses wherein an outer surface of the support device (100) includes at least one protrusion forming a profile (103).  
Regarding claim 3, Mailand discloses wherein the inner surface of the barrier sleeve (51, 54) includes a profile (104) that releaseably engages the profile (103) of the support device (100, see fig. 2 -3 and refer to col. 3 lines 1-14).  

Regarding claim 10, Mailand discloses wherein the assembly is integral with the downhole tool (see fig. 2).  
Claim(s) 1-3, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (U.S. 2016/0362962A1).
Regarding claim 1, Gonzalez discloses an assembly (see fig. 3A) that protects a downhole tool (110) from degradation due to erosional or corrosive fluids (refer to paragraph 0059), the assembly comprising: a barrier sleeve (150) having a first end (upper end), a second end (lower end), an outer surface, and an inner surface forming a passageway (see fig. 3A); and a support device (160) movably disposed in the barrier sleeve (150; see figs. 3A-3E and refer to paragraph 0060); wherein the barrier sleeve (150) is disposed between the downhole tool (110) and the erosional or corrosive fluids (corrosive or erosive sand passes through bore 122); wherein in a first position (see fig. 3A), the support device (160) releasably engages the barrier sleeve (150; protrusion at 166 engages profile of 150).  
Regarding claim 2, Gonzalez discloses wherein an outer surface of the support device (160) includes at least one protrusion forming a profile (at 166, see fig. 3).  
Regarding claim 3, Gonzalez discloses the inner surface of the barrier sleeve (150) includes a profile that releaseably engages the profile of the support device (see fig. 3A, 3B).  

Regarding claim 12, Gonzalez a system for protecting a downhole tool from degradation due to erosional or corrosive fluids (refer to paragraph 0059), the system comprising: a tool having a central bore (112); a mandrel (140) slidingly disposed through the central bore (see fig. 3B) and having a first and second set of keys (146); a barrier sleeve (150) having a first end, a second end, an outer surface, and an inner surface forming a passageway (see fig. 3); and a support sleeve (160) having a first end, a second end, an outer surface, and an inner surface forming a passageway (see fig. 3), the support sleeve slidingly disposed in the barrier sleeve (see figs. 3A-3E and refer to paragraph 0060); wherein the first and second sets of keys (146) releasably engage a profile (152) on the inner surface of the barrier sleeve (150; see fig. 3A-3B).  
Regarding claim 13, Gonzalez the outer surface of the support sleeve (160) includes at least one protrusion forming a profile (166), wherein the at least one protrusion of the support sleeve aligns with and releasably engages the profile (area around 154) of the barrier sleeve (see fig. 3A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (U.S. 2016/0362962A1) alone. 
Regarding claim 4,Gonzalez teach all the features of this claim as applied to claim 1 above; however, Gonzalez fails to teach wherein the barrier sleeve 150 further comprises at least one annular seal disposed at one of the first end and the second end.  
Gonzalez disclose sleeve (120) comprising first and second annular seal (124) located at a first and second end (see fig. 3A). The seal (124) for sealing sleeve (120) in housing bore (112; refer to paragraph 0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to have the barrier sleeve 150 further comprises at least one annular seal disposed at one of the first end and the second end, for the predictable result of securing the sleeve in the inner bore of the housing. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mailand (U.S. 10,267,099B2), in view of Hughes et al. (U.S. 2015/0330185A1).
Regarding claim 5, Mailand teach all the features of this claim as applied to claim 4 above; however, Mailand fails to teach wherein a portion of the barrier sleeve comprises a degradation- resistant material.  
Hughes et al. disclose sleeve/seat (404) surface hardened to prevent erosion that can be caused by proppants pumped through them during fracking (see fig. 2 and refer to paragraph 0025). 
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mailand (U.S. 10,267,099B2), in view of H.U. Garrett et al. (U.S. 2845940).
Regarding claim 7, Mailand teach all the features of this claim as applied to claim 5 above; however, Mailand fails to teach wherein the degradation-resistant material is a coating.  
H.U. Garrett et al. disclose a method of preventing corrosion and erosion on a collar by introducing a lining material/coating (19) in the inner walls of the collar and along a passageway (20; see fig. 2 and refer to col. 3 lines 37-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mailand and H.U. Garrett et al. to have the degradation-resistant material be a coating, as taught by H.U. Garrett et al., for the predictable result of preventing corrosion and erosion on a downhole tool. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (U.S. 2016/0362962A1), in view of Hughes et al. (U.S. 2015/0330185A1).
Regarding claim 5, Gonzalez teach all the features of this claim as applied to claim 1 above; however, Gonzalez fails to teach wherein a portion of the barrier sleeve comprises a degradation- resistant material.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to have a portion of the barrier sleeve comprises a degradation- resistant material, as taught by Hughes et al., for prevent erosion that can be caused by proppants or downhole fluids during downhole operations. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (U.S. 2016/0362962A1), in view of Hughes et al. (U.S. 2015/0330185A1) as applied to claim 5 above, and further in view of H.U. Garrett et al. (U.S. 2845940).
Regarding claim 7, the combination of Gonzalez and Hughes et al. teach all the features of this claim as applied to claim 5 above; however, the combination of Gonzalez and Hughes et al. fail to teach the degradation-resistant material is a coating.  
H.U. Garrett et al. disclose a method of preventing corrosion and erosion on a collar by introducing a lining material/coating (19) in the inner walls of the collar and along a passageway (20; see fig. 2 and refer to col. 3 lines 37-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez, Hughes et al., and H.U. Garrett et al. to have the degradation-resistant material be a coating, as taught by H.U. Garrett et al., for the predictable result of preventing corrosion and erosion on a downhole tool. 
s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (U.S. 2016/0362962A1), in view of H.U. Garrett et al. (U.S. 2845940).
Regarding claims 14-15, Gonzalez teach all the features of this claim as applied to claim 12 above; however, Gonzalez fails to teach wherein surfaces of the barrier sleeve and the support sleeve that are exposed to the erosional or corrosive fluids comprise a material that is more erosion- resistant or corrosion-resistant than the downhole tool, wherein the material is a coating.  
H.U. Garrett et al., as previously discussed, disclose a method of preventing corrosion and erosion on a collar by introducing a lining material/coating (19) in the inner walls of the collar and along a passageway (20; see fig. 2 and refer to col. 3 lines 37-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez and H.U. Garrett et al. to have surfaces of the barrier sleeve and the support sleeve that are exposed to the erosional or corrosive fluids comprise a material that is more erosion- resistant or corrosion-resistant than the downhole tool, wherein the material is a coating, as taught by H.U. Garrett et al., for the predictable result of preventing corrosion and erosion on a downhole tool. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (U.S. 2016/0362962A1), in view of Ferrier et al. (U.S. 9850719B1).
Regarding claim 11,Gonzalez teach all the features of this claim as applied to claim 1 above; however, Gonzalez fails to teach wherein the assembly is run into the well separately from the downhole tool.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the assembly of Gonzalez and Ferrier et al. before him or her, to have the assembly is run into the well separately from the downhole tool, as taught by Ferrier et al. in an attempt to protect downhole tools already installed underground.   
Allowable Subject Matter
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, Gonzalez a method for protecting a downhole tool from degradation in a wellbore (refer to paragraph 0059), the method comprising:234829-9571-2628, v. 1National Stage 371 Application Atty Docket No. 7523.01698US01 (2016-IPM-099943 U1 US)installing a tool (ball) into a protection sleeve assembly having a support sleeve (160) disposed in a first position in a barrier sleeve (150, fig. 3A). 
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Y.A/
02/10/2021

/Nicole Coy/Primary Examiner, Art Unit 3672